—Order of disposition, Family Court, New York County, (Mary Bednar, J.), entered on or about December 14, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts, which if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the seventh degree and criminal possession of marijuana in the fifth degree, and imposed a conditional discharge, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. In addition to the automobile presumption (Penal Law § 220.25 [1]), the court properly relied on testimony from which it could be inferred that appellant attempted to *182hide the drugs. Concur—Andrias, J.P., Rosenberger, Wallach, Rubin and Friedman, JJ.